Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: the phrase “the processor is configured is designed to carry out a method by executing the program instructions” in line 8 of claim 5 needs to be re-written because the claim is trying to invoke “a method” within apparatus claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “drives the current most strongly away from a short-circuit point” in claim 1, 5, and 8 is vague because the claim is trying correlate the current to a short-circuit point which is not defined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 1, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OOTAKE et al. US Pub. No. 2020/0317257 A1.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 5, OOTAKE discloses
A device (See Fig. 2, item 45) for limiting setpoint values in field- oriented current regulation of a multi-phase permanent magnet synchronous machine (Item 80 has three phase. See para 0021), the device comprising; a processor for data processing and a memory fixed in a tangible medium for data storage, the memory includes stored program instructions and the processor is configured is designed to carry out a method by executing the program instructions (See para 0099) to select whether a voltage component Udr (Vd*), which is a manipulated variable for an Id component of a phase current of the synchronous machine, or a voltage component Uqr (Vq*), which is a 

Regarding claim 1, OOTAKE discloses
A method for limiting setpoint values in field-oriented current regulation of a multi-phase permanent magnet synchronous machine, the method comprising at least the steps of: determining current strengths for individual stator phases of the synchronous machine; carrying out a Park transformation of the determined current strengths on a two- dimensional Park coordinate system, in order to obtain current components Id and Iq; separately determining setpoint values for voltage components Uqr and Udr, which manipulated variables are for the current components Iq and Id; reverse transforming the voltage components Uqr and Udr to corresponding multi-phase voltage values (See para 0034); applying the corresponding determined multi-phase voltage values to corresponding ones of the stator phases (See para 0034); and characterized in that (See claim 5 rejection for detail)

Regarding claim 8, OOTAKE discloses
 A method for limiting setpoint values in field-oriented current regulation of a multi-phase permanent magnet synchronous machine, the method comprising the steps of: determining current strengths for individual stator phases of the synchronous machine; carrying out a Park transformation of the determined current strengths on a two- dimensional Park coordinate system, in order to obtain current components Id and Iq; separately determining setpoint values for voltage components Uqr and Udr, which are respectively manipulated variables for the current components Iq and Id; reverse transforming the voltage components Uqr and Udr to corresponding multi-phase voltage values; applying the corresponding multi-phase voltage values to corresponding ones of the stator phases; limiting the setpoint values for the manipulated variables of the voltage components Uqr and Udr according to an operating point if a currently available maximum voltage is insufficient, by prioritizing the one of the voltage components Uqr, Udr, that has a corresponding component of an induced voltage Uqind, Udind that (See claim 1 rejection for detail)

Allowable Subject Matter
Claims 2-4, 6, 7, and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu (US Patent No. 10,673,365 B2) discloses an amplitude limitation on q-axis voltage as shown in Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846